DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1-2, the closest prior art of NINOMIYA (2011/0025838) discloses inspection of internal defects of wafers with light illumination with visible and infrared light. The prior art fails to disclose or make obvious and the first illumination arrangement consists of one or more LEDs, which are configured to emit infrared light onto two perpendicular and adjoining surfaces of the semiconductor component  facing away from the imaging device, wherein the infrared light fully penetrates the semiconductor component at least proportionally, and the second illumination arrangement consists of one or more LEDs, which are configured to emit visible light onto two perpendicular and adjoining surfaces of the semiconductor component facing the imaging device, which surfaces lie opposite to the surfaces onto which infrared light from the first illumination arrangement is directed, the first illumination arrangement and the second illumination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
US 20180101945 A1 discloses scanning electronic components.
US 20170249727 A1 discloses conveying electronic components for line scanning. 
US 20170191946 A1 discloses multi-illumination of scanning a surface of an object.
US 20140328652 A1 discloses a chip handler with a star wheel.
US 20140154037 A1 discloses a chip pick and transfer system.
US 20100150430 A1 discloses visual inspection of electronic components with multiple sensors.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 13, 2021